Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )     No. 08-04-00078-CV
)
                                                                             )Appeal from
IN THE INTEREST OF:                                     ) 
)      388th District Court
J.S., a Child                                                          )
)  of El Paso County, Texas
)
)         (TC# 99CM6902)


MEMORANDUM OPINION


            This accelerated appeal is before the court on its own motion for determination of whether
it should be dismissed for want of prosecution.  Finding that the Appellant has failed to file a brief
or a motion for extension of time, we dismiss the appeal.
            On May 13, 2004, the Court issued an opinion in which we held that Appellant, Alejandro
Salazar, is required to file a brief.  See In the Interest of J.S., No. 08-04-00078-CV, 2004 WL
1078157 (Tex.App.--El Paso May 13, 2004, no pet. h.).  By a separate order entered that same date,
we required Appellant to file within ten days a motion for extension of time in which to file his brief. 
We warned Appellant that if he did not file his motion by the due date, the appeal would be
dismissed for want of prosecution.  Appellant did not file the motion by the due date and we have
not received any correspondence from counsel.
            This Court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  An appeal may also be dismissed because the appellant has
failed to comply with a requirement of the Rules of Appellate Procedure or a court order.  See
Tex.R.App.P. 42.3.  Appellant has failed to file his brief and has failed to file a motion for extension
of time in response to an order of this Court.  We see no purpose that would be served by declining
to dismiss this appeal at this stage of the proceedings.  Pursuant to Rules 38.8(a)(1) and 42.3(c), we
dismiss the appeal for want of prosecution.
 
July 29, 2004                                                               
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.